DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-10, 21-24 and 26-32 are pending in the Amendment filed 10/11/2021.
In the preceding Office Action, claims 3-5, 7-10, 23-25 and 27-30 were indicated as containing allowable subject matter. 
The rejection of claims 3 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendment to claims 3 and 23.
The rejection of claims 1, 2, 6, 21, 22, and 26 under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 205797944 U, Machine Translation produced by EPO) in view of Knabe (US 4389833 A), is withdrawn in view of Applicant’s amendment to independent claims 1 and 21 (incorporating the indicated allowable subject matter of dependent claims 4 and 25, respectively).
Claims 1-3, 5-10, 21-24 and 26-32 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-10, 21-24 and 26-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: The Amendment filed 10/11/2021 has overcome the rejections of record, and put the Application in condition for allowance. 
As to independent claim 1, the closest prior art of record, Wei et al. (CN 205797944 U, Machine Translation produced by EPO), fails to teach or suggest, alone or in combination, a bottle cap rinsing system comprising the structural feature of “at least one bottle adapter of the plurality of bottle adapters being cylindrically shaped” in conjunction with other the limitations of independent claim 1. See Fig. 11 of Wei. 
Claims 2-3, 5-10, and 31 are considered allowable based on their dependence on claim 1. 
As to independent claim 21, the closest prior art of record, Wei et al. (CN 205797944 U, Machine Translation produced by EPO), fails to teach or suggest, alone or in combination, a system comprising the structural feature of “at least one bottle adapter of the plurality of bottle adapters being conically shaped” in conjunction with other the limitations of independent claim 21. See Fig. 11 of Wei. 
Claims 22-24, 26-30 and 32 are considered allowable based on their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show apparatus and systems having adaptors or openings configured to provide a seal with, or to receive, a bottle cap [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        


/BINH X TRAN/Primary Examiner, Art Unit 1713